DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Response to Amendment

 Amendment filed 4/20/2021 has been entered and fully considered. Claims 28-29, 31-39 and 41-47 are cancelled. Claims 1-27, 30 and 40 are cancelled. Claims 39 and 41-47 are withdrawn. 




Response to Arguments
Applicant’s arguments, see REMARKS, filed 4/20/2021, with respect to claim 28 have been fully considered and are persuasive.  The rejection of claims 28, 29 and 31-39 has been withdrawn. 
Applicant notes that Smith disclose that the coated release sheet is dried for 5 to 10 seconds, which is significantly longer than the presently claimed 1 to 3.5 seconds of claim 28. Pagendarm is completely silent regarding the traveling time of the coating. 
Examiner agrees that the time range disclose by Smith is outside the claimed range. It is further noted that the time range disclosed by Smith is for the duration of heating, not necessarily the total time that the adhesive layer is in contact with the belt, per se. Thus, the amount of time is undoubtedly higher than the heating time since the total time would include the amount of time taken to place the adhesive on the belt, the time it takes to travel to the furnace, and the time it takes to travel to the point of transfer from the belt to the first material layer. These additional time increments appear to be necessary for the functioning of Smith. Modifying Smith by simply reducing the total time frame that the adhesive is in contact with the belt to less than the time necessary for drying the adhesive would appear to be immediately detrimental to the process as a whole. Such a modification would appear to make necessary the removal of some process steps while still shortening the drying time in the furnace. Without further teachings, suggestions or motivations provided in the art, making the necessary modifications to Smith would appear to only be possible using impermissible hindsight. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samantha Page on 5/4/2021.

The application has been amended as follows: 
Claim 28, line 10: change “1 s” to “1 second”
Claim 28, line 11: change “3.5 s” to “3.5 seconds”
Cancel claims 39, 41, 42, 43, 44, 45, 46 and 47. 


Allowable Subject Matter
Claims 28, 29 and 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The deficiencies of Smith are noted above. 
JP 06-158001, A (machine translation) describes the formation of a pressure sensitive adhesive tape by coating a belt with an adhesive layer that can be transferred from the transfer belt to a substrate (Overview). The adhesive applied to the belt has a temperature lowered by 10 C or more from the temperature of the belt itself (Paragraph [0009] and [0010]). 
Thus, when considering JP 06-158001, A in view of the cited art, the belt can be kept at between 88.77 to 137 C (Smith; Column 4, lines 20-30) while the temperature of the adhesive is in the range of 78.77 to 127 C or less. 
The prior art also does not explicitly indicate what the temperature of the first material layer is throughout the process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745